Citation Nr: 1533449	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-01 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision for the Department of the Veteran Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board additionally notes that the Veteran's electronic Virtual VA file and the Veterans Benefits Management System (VBMS) has been reviewed in conjunction with the adjudication of the claim currently on appeal.

The issue of entitlement to a compensable rating for service-connected bilateral hearing loss has been raised by the record in a July 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

At the outset, the Board notes that the Veteran has been service connected for bilateral hearing loss and has been assigned a noncompensable disability rating.

The Veteran reported that he served in the Field Artillery with mortars, 81 mm and 90 mm guns, .50 caliber machine guns, and his assigned weapon, the M-16.  He stated that his hearing "was not perfect when [he went in, but it sure got a lot worse by the time [he] got out." 

According to the Veteran's in-service treatment, there were no complaints, treatment, or diagnosis for tinnitus.  The Veteran's November 1975 entrance examination noted high frequency hearing loss in the left ear.  The January 1980 separation examination noted the Veteran was in good health with the exception of hearing loss.  Personnel records dated October 1976 and January 1979 noted the Veteran's hearing loss and indicated the Veteran should be prohibited from any exposure to hazardous noise.  Firing of weapons was permitted provided the Veteran wore properly fitted hearing protective devices.  In addition, the Veteran's DD 214 indicated the Veteran was a fire infantryman who was a rifle expert. 

Post-service treatment records indicate the Veteran reported constant bilateral tinnitus.  There was, however, no etiological opinion.

According to a July 2009 letter from Dr. R.V.A., a private physician, it was opined that the Veteran's tinnitus was more likely than not related to his military service.  No rationale was provided.

In August 2009, the Veteran was afforded a VA examination where the VA examiner acknowledged the Veteran's military history including the pre-existing high frequency hearing loss (moderate to moderately severe in the right ear at 1000 and 6000 Hz in the right ear and moderately severe to severe in the left ear at 3000-6000 Hz).  The Veteran provided a history of noise exposure during service.  The Veteran stated he hunted with the use of hearing protection prior to service and the operation of motorcycle without hearing protection.   The Veteran further reported a current complaint of bilateral tinnitus and stated that the onset was approximately 10 years prior.  

Upon examination and a review of the records, the VA examiner opined the Veteran's tinnitus was less likely as not caused by or a result of acoustic trauma.  The VA examiner explained:

As the Veteran reported the onset of tinnitus years after separation, it is my clinical opinion that this [V]eteran's tinnitus is less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma in-service, and is more likely due to other etiologies such as the natural progression of the etiology of his pre-existing [hearing loss], aging, hypertension, head injury, and recreational noise exposure.  It would be speculative to allocate a degree of his current tinnitus to each of these non-military etiologies.

Furthermore, the Veteran stated in his Notice of Disagreement in January 2010 that the tinnitus was caused by damage to the upper level hearing system between 4000 and 8000 Hz.  The Veteran cited to Harrisons Principles of Internal Medicine that once hearing loss is identified, this will "normally" be the reason for the ringing in the ears, or tinnitus.  He further stated the in-service treatment records will not contain any complaints of tinnitus as he did not know what tinnitus was and "just lived with it." 

Based on the evidence of record, the Board finds a remand is necessary for several reason.  First, the Board finds that the August 2009 VA examination is inadequate as it fails to address the July 2009 positive nexus opinion from Dr. R.V.A.  Second, the VA examination does not address the Veteran's contention that his tinnitus stems from his high frequency hearing loss which has been service connected.  Third, although the Veteran reported at the VA examination his tinnitus started 10 years prior, the Veteran also alleged that it was present during his military service.  Therefore, an addendum opinion and rationale to the August 2009 VA examination is needed prior to further appellate review for purposes of obtaining a definitive opinion on whether the Veteran's tinnitus is related to his military service. 

Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran that he may submit an addendum medical opinion to the July 2009 statement of Dr. R.V.A. which sets forth the rationale for his conclusion that the Veteran's tinnitus was more likely than not related to his military service.

2.  Following completion of the above, request an addendum opinion from the same VA examiner who conducted the August 2009 audiology examination.  With respect to the Veteran's tinnitus, the examiner should clearly opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, and/or whether it is proximately due to, the result of or aggravated by the service-connected bilateral hearing loss.  

The VA examiner is asked to specifically address the Veteran's lay statements that his tinnitus started while he was in service and Dr. R.V.A.'s positive nexus opinion relating tinnitus to the Veteran's military service.

If the August 2009 VA examiner is unavailable, or another examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo VA examination, by an appropriate examiner, to obtain an opinion responsive to the question and comments noted above.

The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  Furthermore, a complete rationale, including a discussion of the Veteran's documented medical history (private and VA) and lay assertions and citation to medical authority, should be given for all opinions and conclusions expressed. If an opinion cannot be medically determined without resorting to mere speculation, this should be thoroughly explained in the report. 

3. Upon completion of the foregoing, review the report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains 
denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

